Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 25, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142401 & (57)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  EDITH LOBSINGER,                                                                                        Brian K. Zahra,
            Plaintiff-Appellant,                                                                                     Justices

  v                                                                SC: 142401
                                                                   COA: 291213
                                                                   Wayne CC: 08-126625-NO
  TISEO BROTHERS, INC.,
            Defendant,
  and

  CITY OF WAYNE,
            Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 30, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  strike is DENIED.

        MARILYN KELLY and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 25, 2011                        _________________________________________
         t0518                                                                Clerk